EXHIBIT Grant # CAREER SHARES RESTRICTED STOCK UNIT AGREEMENT This Career Shares Restricted Stock Unit Agreement (“Agreement”) is made and entered into as of [DATE] (the “Grant Date”) by and between Computer Sciences Corporation, a Nevada corporation (the “Company”), and [NAME], a full-time employee of the Company and/or one or more of its subsidiaries (the “Employee”). WHEREAS, pursuant to the Company’s [PLAN] Stock Incentive Plan (the “Plan”), the Company desires to grant to the Employee, and the Employee desires to accept, a restricted stock unit redeemable in shares of common stock, par value $1.00 per share, of the Company (the “Common Stock”), upon the terms and conditions set forth herein, which terms, conditions and restrictions have been approved by the committee of the Board of Directors administering the Plan (the “Committee”); NOW, THEREFORE, in consideration of the foregoing recital and the covenants set forth herein, the parties hereto hereby agree as follows: The Company hereby grants to the Employee, and the Employee hereby accepts, a restricted stock unit redeemable by the delivery of [SHARES] shares of Common Stock, which restricted stock unit shall be subject to all of the terms and conditions set forth in this Agreement, including, without limitation, those set forth in Schedule“RSU7” attached hereto and incorporated herein by this reference (the “RSU”). Except as otherwise provided in this Agreement, the RSU shall be "redeemed" by the Company delivering to the Employee (or after the Employee's death, the beneficiary designated by the Employee for such purpose), on the redemption dates indicated below, the number of shares of Common Stock indicated below across from such dates ("RSU Shares"), together with Dividend Equivalents (as hereinafter defined): RSU SharesRedemption Date (Shares)1st Anniversary of the Retirement Date (as hereinafter defined) (Shares)2nd Anniversary of the Retirement Date (Shares)3rd Anniversary of the Retirement Date (Shares)4th Anniversary of the Retirement Date (Shares)5th Anniversary of the Retirement Date (Shares)6th Anniversary of the Retirement Date (Shares)7th Anniversary of the Retirement Date (Shares)8th Anniversary of the Retirement Date (Shares)9th Anniversary of the Retirement Date (Shares)10th Anniversary of the Retirement Date The term "Retirement Date" shall mean the date that the Employee’s status as a full-time employee of the Company or any of its subsidiaries is terminated, provided that on such date either (a) the Employee is age 65 or older, or (b) the Employee is age 55 or older and shall have been (or for any other purpose shall have been treated as if he or she had been) a continuous full-time employee of the Company or its subsidiaries for at least 10 years immediately prior thereto, or (c) such termination has been specifically approved by the Committee as a "retirement" for purposes of this Agreement. The term “Dividend Equivalents” shall mean, with respect to each RSU Share being delivered by the Company upon redemption of the RSU, or cancelled by the Company in payment of withholding taxes, an amount in cash equal to the aggregate amount of all regular cash dividends paid on a share of Common Stock during the period between the Grant Date and the date of such redemption or cancellation, together with interest thereon at the rate credited to amounts deferred under the Company’s Deferred Compensation Plan, as such rate may be changed from time to time. COMPUTER SCIENCES CORPORATION By Michael W. Laphen Chairman, President and Chief Executive Officer By Donald G. DeBuck Vice President and Chief Financial Officer IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the Grant Date. EMPLOYEE [NAME] The Employee acknowledges receipt of the Plan and a Prospectus relating to the RSU, and further acknowledges that he or she has reviewed this Agreement and the related documents and accepts the provisions thereof. [NAME] [ADD1] [ADD2] [ADD3] [CAREER SHARES] RESTRICTED STOCK UNIT SCHEDULE RSU7 ADDITIONAL TERMS AND CONDITIONS 1.Accelerated Redemption of the RSU; Cancellation of the RSU. (a)Death or Disability. (i)Notwithstanding anything to the contrary in this Agreement, if the Employee shall die at any time prior to the redemption in full of the RSU, then, one calendar month after such death, the Company shall complete the redemption in full of the RSU. (ii)If, prior to the Retirement Date, the Employee's status as a full-time employee of the Company or any of its subsidiaries is terminated by reason of the Disability of the Employee, then, one calendar month after such employment termination date, the Company shall complete the redemption in full of the RSU."Disability" shall mean the Employee has become “disabled,” as such term is defined in Section409A of the U.S. Internal Revenue Code and the regulations thereunder. (b)Cancellation of RSU upon Other Termination of Employment.If, prior to the Retirement Date, the Employee's status as a full-time employee of the Company or any of its subsidiaries is voluntarily or involuntarily terminated other than by reason of the death or Disability of the Employee, then the RSU shall automatically be cancelled as of the close of business on such employment termination date. (c)Change of Control.
